Order entered February 2, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01278-CR

                             DENNIS WAYNE BELL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-50594-U

                                           ORDER
       The reporter’s record was due December 20, 2017. We notified court reporter Sasha

Brooks by postcard dated December 21, 2017 that the record was overdue and directed her to file

the record within thirty days. To date, the reporter’s record has not been filed and Ms. Brooks

has not communicated with this Court.

       We ORDER court reporter Sasha Brooks to file the complete reporter’s record in this

appeal within TWENTY DAYS of the date of this order. Ms. Brooks is cautioned that should

she fail to comply with this order, the Court will utilize its available remedies, which may

include ordering Ms. Brooks not sit, to ensure compliance.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; to Sasha Brooks, official court reporter of 291st

Judicial District Court; and to all counsel.




                                                    /s/    LANA MYERS
                                                           JUSTICE